                                                                  Case 2:19-cv-09915-JFW Document 4 Filed 12/03/19 Page 1 of 4 Page ID #:200



                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Daniel J. McCarthy (Bar No. 101081)
                                                                   2   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   3   Telephone: (213) 620-0460
                                                                   4
                                                                       Fax: (213) 624-4840
                                                                       dmccarthy@hfbllp.com
                                                                   5
                                                                       Attorneys for Defendants, Counterclaimants,
                                                                   6   Cross-Complainants and Counterdefendants
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                   7   FIELDBROOK, INC., and
                                                                       Counterdefendants RELIABLE
                                                                   8   PROPERTIES and JACK NOURAFSHAN
                                                                   9                      UNITED STATES DISTRICT COURT
                                                                  10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                               WESTERN DIVISION
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                       In re                                         D. Ct. Case No. 2:19-cv-09915-JFW
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13   SOLYMAN YASHOUAFAR and                        Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,                     Jointly Administered
                                                                  14                 Debtors.
                                                                       In re:                                        BK Case No. 1:16-bk-12255-GM
                                                                  15                                                 Chapter 7
                                                                       SOLYMAN YASHOUAFAR,
                                                                  16                  Debtor.
                                                                  17   In re:                                        BK Case No. 1:16-bk-12408-GM
                                                                                                                     Chapter 7
                                                                  18
                                                                       MASSOUD AARON YASHOUAFAR,
                                                                                            Debtor.
                                                                  19   Affects:
                                                                        Both Debtors
                                                                  20    Solyman Yashouafar
                                                                        Massoud Aaron Yashouafar
                                                                  21                                                 BK Adv. No. 1:17-ap-01040-MT
                                                                       DAVID K. GOTTLIEB, as Chapter 11
                                                                  22   Trustee for Massoud Aaron Yashouafar          DECLARATION OF LEAD
                                                                       and Solyman Yashouafar,                       TRIAL COUNSEL RE:
                                                                  23                  Plaintiff,                     COMPLIANCE WITH LOCAL
                                                                       vs.                                           RULES GOVERNING
                                                                  24                                                 ELECTRONIC FILING
                                                                       ELKWOOD ASSOCIATES, LLC,
                                                                  25   FIELDBROOK, INC., CITIVEST
                                                                       FINANCIAL SERVICES, INC.,
                                                                  26   ISRAEL ABSELET, HOWARD
                                                                       ABSELET, et al.,
                                                                  27                  Defendants.
                                                                  28   AND RELATED CROSS-ACTIONS
                                                                                                              1
                                                                  Case 2:19-cv-09915-JFW Document 4 Filed 12/03/19 Page 2 of 4 Page ID #:201



                                                                   1         1.     I am lead trial counsel and counsel of record for Elkwood Associates,
                                                                   2   LLC, Fieldbrook, Inc., Reliable Properties and Jack Nourafshan in above-captioned
                                                                   3   case no. 2:19-cv-09915-JFW in the United States District Court for the Central
                                                                   4   District of California, which was filed on November 19, 2019.
                                                                   5         2.     I am registered as an “ECF User.” My e-mail address of record is
                                                                   6   dmccarthy@hfbllp.com. I, along with the other attorneys in my firm who may be
                                                                   7   involved in the representation of Elkwood Associates, LLC, Fieldbrook, Inc.,
                                                                   8   Reliable Properties and Jack Nourafshan in the above-captioned action, consent to
                                                                   9   service and receipt of filed documents by electronic means in this case.
                                                                  10         The foregoing is within my personal knowledge and if called as a witness in
                                                                  11   this matter I could and would competently testify thereto.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         I declare under penalty of perjury of the laws of the United States of America
                                      ATTORNEYS AT LAW




                                                                  13   that the foregoing is true and correct and that this declaration was executed on
                                                                  14   December 3, 2019, at Los Angeles, California.
                                                                  15

                                                                  16
                                                                                                                     /s/ Daniel J. McCarthy
                                                                                                                       Daniel J. McCarthy
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                 2
                                                                  Case 2:19-cv-09915-JFW Document 4 Filed 12/03/19 Page 3 of 4 Page ID #:202



                                                                   1                                 PROOF OF SERVICE
                                                                   2                I, Sonia Padilla, declare:
                                                                   3                I am a resident of the state of California and over the age of eighteen
                                                                       years, and not a party to the within action; my business address is Hill, Farrer &
                                                                   4   Burrill LLP, One California Plaza, 37th Floor, 300 South Grand Avenue, Los
                                                                       Angeles, California 90071-3147. On December 3, 2019, I served the within
                                                                   5   documents:
                                                                   6                DECLARATION OF LEAD TRIAL COUNSEL RE:
                                                                                    COMPLIANCE WITH LOCAL RULES GOVERNING
                                                                   7                ELECTRONIC FILING
                                                                   8
                                                                                   by transmitting via facsimile the document(s) listed above to the fax
                                                                   9
                                                                                    number(s) set forth below on this date before 5:00 p.m.
                                                                  10
                                                                                   by placing the document(s) listed above in a sealed envelope with
                                                                  11                postage thereon fully prepaid, in the United States mail at Los Angeles,
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                                    California addressed as set forth below.
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13
                                                                                   by causing personal delivery by Delivery Service of the document(s)
                                                                                    listed above to the person(s) at the address(es) set forth below.
                                                                  14

                                                                  15               by placing the document(s) listed above in a sealed Delivery Service
                                                                                    envelope and affixing a pre-paid air bill, and causing the envelope to
                                                                  16                be delivered to a Delivery Service agent for delivery.
                                                                  17
                                                                                   by personally delivering the document(s) listed above to the person(s)
                                                                  18                at the address(es) set forth below.
                                                                  19
                                                                                    See Attached Service List
                                                                  20
                                                                                     I am readily familiar with the firm's practice of collection and
                                                                  21   processing correspondence for mailing. Under that practice it would be deposited
                                                                       with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                                                  22   the ordinary course of business. I am aware that on motion of the party served,
                                                                       service is presumed invalid if postal cancellation date or postage meter date is more
                                                                  23   than one day after date of deposit for mailing in affidavit.
                                                                  24                 I declare that I am employed in the office of a member of the bar of
                                                                       this court at whose direction the service was made.
                                                                  25
                                                                                    Executed on December 3, 2019, at Los Angeles, California.
                                                                  26
                                                                                                                     /s/ Sonia Padilla_______
                                                                  27                                                     Sonia Padilla
                                                                  28
                                                                  Case 2:19-cv-09915-JFW Document 4 Filed 12/03/19 Page 4 of 4 Page ID #:203



                                                                   1   Parties Who Have Not Appeared
                                                                       (Served per L.R. 5-3.2.1)
                                                                   2
                                                                       Attorneys for Soda Partners, LLC
                                                                   3   Ronald N. Richards
                                                                       P.O. Box 11480
                                                                   4   Beverly Hills, California 90213
                                                                   5   Attorneys for DMARC 2007-CD5 GARDEN STREET
                                                                       Timothy Carl Aires
                                                                   6   Aires Law Firm
                                                                       6 Hughes, Suite 205
                                                                   7   Irvine, CA 92618
                                                                   8   Attorneys for Citivest
                                                                       Financial Services, Inc.
                                                                   9   Scott Wyman, Esq.
                                                                       P.O. Box 50053
                                                                  10   Studio City, CA 91614
                                                                  11   Attorneys for
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       Quality Loan Service Corporation and
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Chase Manhattan Mortgage Company
                                      ATTORNEYS AT LAW




                                                                       Merdaud Jafarnia
                                                                  13   McCarthy & Holthus LLP
                                                                       1770 Fourth Avenue
                                                                  14   San Diego, CA 92101
                                                                  15   Attorneys for Fereydoun Dayani
                                                                       Behrouz Shafie
                                                                  16   Law Offices Behrouz Shafie
                                                                       and Associates
                                                                  17   1575 Westwood Boulevard Suite 200
                                                                       Los Angeles, CA 90024
                                                                  18
                                                                       Registered Agent for State Street Bank and Trust Company
                                                                  19   CT Corporation System
                                                                       155 Federal Street, Ste. 700
                                                                  20   Boston, MA 02110
                                                                  21   State Street Bank and Trust Company
                                                                       Attn: Director or Officer
                                                                  22   1 Lincoln Street
                                                                       Boston, MA 02111
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
